119 N.J. Super. 50 (1972)
289 A.2d 801
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
DONALD CREVINA, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted March 27, 1972.
Decided April 6, 1972.
Before Judges COLLESTER, MINTZ and LYNCH.
Messrs. LaDuca & Ivler, attorneys for appellant (Mr. Harvey I. Marcus, of counsel and on the brief and appendix).
*51 Mr. Joseph D.J. Gourley, Passaic County Prosecutor, attorney for respondent (Mr. John P. Goceljak, Assistant Prosecutor, of counsel).
PER CURIAM.
Defendant was tried to a jury and found guilty of receiving stolen property in violation of N.J.S.A. 2A:139-1. He raises two grounds of appeal (1) error in denying his pretrial motion to suppress evidence, and (2) error in admitting testimony by police at the trial concerning the actions of defendant's wife.
The order denying defendant's motion to suppress evidence is affirmed for the reasons stated in the opinion of Judge Joelson in the Passaic County Court, 110 N.J. Super. 571 (Law Div. 1970).
There was no error in the admission of testimony by police concerning their observation of the actions by defendant's wife. The testimony did not violate Evidence Rule 28 which bars disclosure of communications made in confidence between a husband and wife.
Affirmed.